Citation Nr: 1114634	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, claimed as a cystic bladder and incontinence.

2.  Entitlement to service connection for skin disease, claimed as basal cell carcinoma and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO.  

In its November 2007 decision, the Board denied the Veteran's claims of entitlement to service connection for basal cell carcinoma, right and left pre-auricular areas, right temple, left scalp, right nasofascial area, right neck and squamous cell carcinoma of the right pre-auricular area; a cystic bladder; and urinary incontinence.  The Board has recharacterized those issues as entitlement to service connection for skin disease, claimed as basal cell carcinoma and squamous cell carcinoma and entitlement to service connection for a genitourinary disorder, claimed as a cystic bladder and incontinence to better comport with its review of the claims folder and the Veteran's contentions.  

At the outset of this appeal, the Veteran sought entitlement to service connection for diabetes mellitus.  However, in September 2009, he requested that the RO withdraw that issue from appeal.  That withdrawal became effective prior to the transfer of the Veteran's case to the Board; and therefore, the Board does not have jurisdiction to review that issue.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.204 (2010).  Accordingly, it will not be considered below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A genitourinary disorder, diagnosed primarily as interstitial cystitis and benign prostatic hypertrophy, status post transurethral resection of the prostate, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  Skin disease, claimed as basal cell carcinoma and squamous cell carcinoma, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSIONS OF LAW

1.  A genitourinary disorder, claimed as a cystic bladder and incontinence, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112(c), 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309(d), 3.311 (2010).

2.  A skin disease, claimed as basal cell carcinoma and squamous cell carcinoma, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a genitourinary disorder, claimed as a cystic bladder and incontinence and entitlement to service connection for skin disease, claimed as basal cell carcinoma and squamous cell carcinoma.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2006, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Thereafter, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence copies of the Veteran's letters home during service; records reflecting his treatment by private health care providers from December 1984 through March 2006; documents, dated from August 2006 through November 2007, reflecting development of the record by the Defense Threat Reduction Agency, the Chief Public Health and Environmental Hazards Officer writing for the VA Under Secretary for Health, and the Director of the VA Compensation and Pension Service; and the transcript of a September 2009 hearing held at the RO before a VA Decision Review Officer.  

VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain."  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  However, it is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty to assist is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In developing the record, the RO notified the Veteran in May 2006 that his service treatment records may have been destroyed in a 1973 fire at the National Archives and Records Administration.  The RO requested that he complete NA Form 13055 in attempt to locate those records.  Reportedly, that form had not been enclosed with the correspondence.  Thereafter, the RO made several additional attempts to obtain those records or alternative sources of evidence.  

In July 2006, VA requested the Veteran's service treatment records from the National Personnel Records Center (NPRC). However, the NPRC notified the RO that those records had been destroyed in a fire and that there were no available records from the U.S. Army Surgeon General's Office.  
In February 2007, the Veteran provided copies of letters he had written home while in service.

In July 2007, the RO notified the Veteran of that situation and requested that he complete NA Form 13055 in attempt to locate those records.  He did not respond to that request.  

In October 2009, the RO requested that the Veteran provide any service treatment records he may have in his possession, including copies.  The RO also specified alternative forms of evidence, such as letters from former fellow service members, letters written during service, or reports of employment or insurance physical examinations.  No response was received from the Veteran.

In light of the foregoing, the RO made a formal finding in November 2009 that the Veteran's service treatment records were unavailable for review.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Finally, the Board notes that VA has not performed an examination of the Veteran to determine the nature and etiology of his genitourinary disorder or skin disease.  However, in the absence of any records from the Veteran reflecting his treatment during the 40 years following service, the extensive development by the Director of the Compensation and Pension Service, the Under Secretary for Health, and the Defense Reduction Agency, and the failure to identify any outstanding evidence, scheduling such an examination would be tantamount to a fishing expedition.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In sum, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain service treatment records that were apparently destroyed in the NPRC fire.  The Veteran has not identified any outstanding evidence which could support his appeal, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Factual Background

Other than the report of his service separation examination, the Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center.

The report of the Veteran's October 1946 service separation examination shows that the Veteran's skin and genitourinary system were normal.

Letters written by the Veteran during service show that in October and November 1945 and September 1946, he was performing duties in Japan.  In November 1945, he reported that he went to Hiroshima and witnessed the devastation of the atomic bomb.

In December 1984, J. M. K., M.D., removed nodular basal cell carcinoma from the Veteran's left scalp.  In January 1985, a basal cell carcinoma was remove from the Veteran's left pre-auricular area.  In April 1985, a basal cell carcinoma was removed from the Veteran's right temple area.  It was noted that the lesion was of several years duration.

Records obtained from or through the office of W. W. P., M.D., show that from September 2001 through May 2006, he was treated for genitourinary problems, manifested by difficulty voiding.  In October 2001, he underwent a transurethral resection of the prostate, and the following month, Dr. P. was convinced that the Veteran had interstitial cystitis.  A biopsy performed in conjunction with the transurethral resection of the prostate revealed the presence of nodular hyperplasia.  

In May 2002, at St. Joseph Hospital and Health center, the Veteran was treated for right groin pain.  A polypectomy of the cecum and biopsy revealed a hyperplastic polyp.  

In October 2002, D. G. S., D.O., surgically removed multiple skin lesions from the right side of the Veteran's face.  They affected the right pre-auricular area, the right temple, the superior temple, the high right temple, and the right ear.  The lesion removed from the right pre-auricular area was a multicentric, superficial basal cell carcinoma.  The remaining lesions were actinic keratoses, atrophic or hypertrophic type.  

In February 2004, the Veteran was treated by T. R., M.D. for complaints of bumps on his buttocks with red marks.  The diagnosis was eczema vs. post-inflammatory patches.  The history of the Veteran's basal cell carcinoma was noted.  There was also an irritated nevus on his left posterior thigh, additional, non-suspicious nevi, and benign seborrheic keratoses requiring no treatment.  A biopsy in February 2004 revealed differential diagnoses of the lesions on the Veteran's buttocks:  dermatitis herpteformis, early neutrophyllic dermatosis, and urticaria.  Following clinical correlation, the diagnosis was dermatitis heptiformis.  By June 2004, those lesions had resolved.  That same month, the Veteran had a basal cell carcinoma removed from his right neck.  In October 2004, a biopsy revealed an atypical lentigo on his right forearm.  

In June 2005, it was noted that the Veteran had an overactive active bladder.  He was urinating frequently and had some incontinence.  In October 2005, the Veteran underwent percutaneous nerve stimulator stimulation with implantation of a stimulator lead.  The following month, he underwent implantation of a nerve stimulator battery, device programming, and fluoroscopy.  The surgery was performed by P. M. K., M.D.

In December 2005, P. M. K., M.D., reported that the Veteran had interstitial cystitis and an overactive bladder following his transurethral resection of the prostate.  

In May 2007, the Defense Threat Reduction Agency (DTRA), U. S. Department of Defense confirmed that following World War II, the Veteran had participated as a member of the American occupation forces in Japan.  The DTRA also confirmed that from October 1945 through January 1946, he had been in the Hiroshima area.  

The DTRA reviewed the scientific literature and noted that even the most exposed of the occupation troops in Japan, from both internal and external exposure, had been, probably, below 1 rem.  The DTRA then reconstructed the dose of radiation that the Veteran would have received during his assignment to Japan.  The Veteran's total external gamma and skin doses were as follows:  

		-Total external gamma dose:  0.031 rem
		-Upper bound total external gamma dose:  0.091 rem

-Total skin dose (temple) beta plus gamma (including the contribution from the external gamma dose component):  0.031 rem
-Upper bound total skin dose (temple) beta plus gamma:  0.093 rem

The DTRA noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  The DTRA also noted that the Veteran had reviewed and accepted the scenario utilized for the dose assessment.

In August 2007, the Director of the VA Compensation and Pension Service (Director) reported that the Veteran was 80 years old and had been exposed to radiation at age 18.  The Director reported that the Veteran had developed basal and squamous cell skin cancers approximately 40 to 55 years later.  The Director noted that skin cancer was not a presumptive disability for radiation exposed Veterans.  38 C.F.R. § 3.309(d).   The Director found that the Veteran had a family history of colon cancer and had never smoked.  The Director also noted that he was a retired construction worker.

The Director requested that the VA Undersecretary for Health (Undersecretary) review the available records and provide an opinion as to whether it was likely, unlikely, or likely as not that the Veteran's basal and squamous cell skin cancers over his facial area resulted from exposure to radiation in service.  

In August 2007, the Undersecretary stated that skin cancer usually had been attributed to ionizing radiation in high doses, e.g., several hundred rads.  The Undersecretary reviewed the scientific literature and noted an increase risk for basal cell but not squamous cell carcinoma in atomic bomb survivors.  

Screening doses were utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's skin cancer.  Those screening dose were derived by the DTRA, based on the National Institute for Occupational Safety and Health version of the Interactive Radioepidemiological Program computer software and had been reviewed and confirmed by the Undersecretary's Office.

The skin dose report for the Veteran was less than the applicable screening dose under the foregoing criteria.  Therefore, based on screening dose criteria, the Undersecretary opined that it was unlikely that the Veteran's basal cell carcinoma of the left temple could be attributed to the Veteran's exposure to ionizing radiation in service.  Comments regarding the other skin cancers were deferred until skin doses in those areas were provided.  

Later in August 2007, as a result of the Undersecretary's opinion and a review of the evidence in its entirety, the Director concluded that there was no reasonable possibility that the Veteran's basal cell carcinoma of the temple area had been the result of such exposure.  The Director noted that with respect to skin cancers in other areas, a decision was deferred, pending the provision of skin doses to those other areas.  

In September 2007, the DTRA confirmed the information in its May 2007 letter, including the total external gamma and skin doses of radiation to which the Veteran had been exposed in Japan.

In October 2007, the Undersecretary concluded that the skin doses reported for the Veteran in the DTRA's letter of September 2007 were less than the applicable screening doses in the above-noted criteria.  Therefore, the Undersecretary opined that it was unlikely that the Veteran's individual skin cancers could be attributed to exposure to ionizing radiation in service.

In November 2007, the Director reviewed the evidence in its entirety, including the October 2007 Undersecretary's opinion.  Following that review, the Director opined that there was no reasonable possibility that the Veteran's skin cancers on his right temple, right pre-auricular area, right nasofascial area, and right neck could be attributed to his exposure to ionizing radiation during service.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With specific regard to claims involving radiation exposure, the following diseases shall be service-connected, if they become manifest in a radiation-exposed veteran within a specified time frame:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; (xxi) Cancer of the ovary.  Note: For the purposes of this section, the term urinary tract means the kidneys, renal pelvis, ureters, urinary bladder, and urethra.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The term radiation exposed veteran means either a veteran, who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  

The term "radiation-risk activity" includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1)

In all claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 and the veteran subsequently developed a radiogenic disease, such as skin cancer; and such disease first became manifest 5 or more years after the exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When a claim is forwarded for review. the VA Under Secretary for Benefits may request an advisory medical opinion from the VA Under Secretary for Health.  If after such consideration the VA Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the VA Under Secretary for Benefits shall so inform the RO of jurisdiction in writing.  The VA Under Secretary for Benefits shall set forth the rationale for this conclusion.  If the VA Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the VA Under Secretary for Benefits shall so inform the RO of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

In reviewing the claim, the Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report the symptoms affecting his skin.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

The Genitourinary Disorder

During his September 2009 hearing at the RO, the Veteran testified that he had a genitourinary disorder, including a cystic bladder and incontinence, primarily as a result of exposure to radiation during his assignment with the occupation forces in Japan, shortly after World War II.  In this regard, he reported visiting the detonation site of the atomic bomb in Hiroshima.  Therefore, he maintained that service connection for a genitourinary disorder was warranted.  Such testimony is not implausible.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
The Veteran does not contend, and the evidence does not show that his genitourinary disorder was first manifested in service and his been present since that time.  Although the majority of the Veteran's service treatment records were destroyed in a fire in 1973, the report of his service separation was recovered.  That report was negative for any complaints or clinical findings of any type of a genitourinary disorder of any kind.  Indeed, his genitourinary system was found to be normal.  

A genitourinary disability, including interstitial cystitis, a cystic bladder, benign prostatic hypertrophy, and incontinence was not manifested until the 2001, approximately55 years after the Veteran's separation from service.  Despite extensive treatment for that disability, including at least two surgeries, there is no competent evidence of a nexus to service  

The primary thrust of the Veteran's contentions is that his genitourinary disorder is the result of his exposure to ionizing radiation in service.  Although he clearly had radiation exposure during service, a review of the applicable law and regulations show that his genitourinary disorder may not be presumed to be a result of exposure to ionizing radiation.  Moreover, it is not considered a radiogenic disease.  Indeed, none of the Veteran's private health care providers have reported a relationship between his current genitourinary disorder and his exposure to ionizing radiation.  As such, the Board finds the preponderance of the evidence against the Veteran's claim that his genitourinary disorder is the result of any incident in service, including his exposure to ionizing radiation.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for a genitourinary disorder, claimed as a cystic bladder and incontinence, is not warranted; and the appeal is denied.

The Skin Disease

During his September 2009 hearing at the RO, the Veteran testified that he had skin disease, including basal and squamous cell carcinoma, primarily, as the result of exposure to radiation during his assignment with the occupation forces in Japan.  The Veteran also testified that his physicians had suggested that his skin disease could be the result of sun exposure.  Therefore, he maintained that service connection was warranted.  Again, such testimony is not implausible.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, the majority of the Veteran's service treatment records were destroyed in a fire in 1973.  However, the report of his service separation is negative for any complaints or clinical findings of any type of skin cancer, including basal cell carcinoma and squamous cell carcinoma.  Indeed, at that time, his skin was found to be normal.  

Skin cancer, diagnosed as basal cell carcinoma and squamous cell carcinoma, was not manifested until the mid-1980's, almost 40 years after the Veteran's separation from service.  Although the Veteran's treating physicians may have suggested that his skin cancer was due to extensive sun exposure, there is no documentation on file to substantiate those suggestions.  In fact, other than the Veteran's testimony, the record is devoid of any evidence showing a relationship between the Veteran's development of skin cancer and his sun exposure in service.  

The primary thrust of the Veteran's contentions is that his skin cancer is the result of his service with the occupation forces in Japan following World War II.  

Unlike the Veteran's genitourinary disorder, skin cancer, including basal cell and squamous cell carcinoma, is a radiogenic disease.  While not among the list of diseases which are presumed to be the result of exposure to ionizing radiation, it does require further development of the record to determine whether it is, in fact, the result of such exposure.  In this case, however, extensive development of the record has not shown such a nexus.  Indeed, none of the Veteran's private health care providers have reported a relationship between his current skin cancer and his exposure to ionizing radiation.  Moreover, despite detailed input from the DTRA, the Undersecretary and the Director of the VA Compensation and Pension have consistently come to the conclusion that there is no reasonable possibility that the Veteran's skin cancer is related to his exposure to ionizing radiation.  Other than the Veteran's lay testimony, that conclusion is unopposed.

In light of the foregoing, the Board finds the preponderance of the evidence against the Veteran's claim that his skin disease is the result of any incident in service, including his exposure to ionizing radiation.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for skin disease is not warranted, and the appeal is denied.

Additional Considerations

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a genitourinary disorder, claimed as a cystic bladder and incontinence, is denied.

Entitlement to service connection for skin disease, claimed as basal cell carcinoma and squamous cell carcinoma, is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


